     Case 3:19-cv-02660-K Document 26 Filed 07/28/20     Page 1 of 7 PageID 394



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

LEZLEE PINKERTON                         §
                                         §
              Plaintiff,                 §
                                         §
v.                                       §
                                         §
WAL-MART STORES, INC.,                   §
WALMART, INC., WAL-MART                  §
STORES TEXAS, LLC D/B/A                  §
WAL-MART STORES TEXAS 2007,              §
LLC, WALMART STORES TEXAS,               §
LLC D/B/A DALLAS SUPERCENTER             §
#5801, WAL-MART STORES                   §        Civil Action No. 3:19-CV-2660-K
TEXAS, LLC, WAL-MART                     §
ASSOCIATES, INC., WAL-MART               §
STORES TEXAS, LP, WAL-MART,              §
FEBREZE, PROCTER & GAMBLE                §
DISTRIBUTING, LLC, PROCTER               §
& GAMBLE MANUFACTURING                   §
COMPANY, PROCTER &                       §
GAMBLE U.S. BUSINESS                     §
SERVICES COMPANY, WALMART,               §
PROCTER & GAMBLE,                        §
                                         §
              Defendants.                §

                   MEMORANDUM OPINION AND ORDER

        Before the Court is Defendants the Procter & Gamble Distributing, LLC, the

Procter & Gamble Manufacturing Company, the Procter & Gamble U.S. Business

Services Company, and Proctor & Gamble (“P&G”)’s Second Motion for Judgment on

the Pleadings Pursuant to Fed. R. Civ. P. 12(c) and Brief in Support (Doc. No. 21).

After reviewing the Motion, Response, Reply, record and applicable caselaw, the Court

                                              1
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20         Page 2 of 7 PageID 395



GRANTS the Motion because Plaintiff Lezlee Pinkerton has failed to allege any

plausible claims against P&G.

   I.     Factual and Procedural Background

   In November 2017, Plaintiff was at a Walmart located at 7075 W. Wheatland

Road, Dallas, Texas, when she tripped over a pallet that was allegedly sticking out from

under a Febreze display stand and into the aisle. The pallet caused Plaintiff to “split

her legs as she fell to the ground.”

   In October 2019, Plaintiff filed suit in 101st Judicial District Court of Dallas

County, against Walmart Inc., formerly known as Wal-Mart Stores, Inc., Wal-Mart,

Inc., Wal-Mart Stores Texas, LLC d/b/a Wal-Mart Stores Texas 2007, LLC, Wal-Mart

Stores Texas, LLC d/b/a Dallas Supercenter #5801, Wal-Mart Stores Texas, LLC,

Walmart Associates, Inc., Wal-Mart Stores Texas, LP, Wal-Mart (collectively,

“Walmart”), Proctor & Gamble Company, Proctor & Gamble Distributing, LLC, and

Proctor & Gamble Manufacturing Company (collectively, “P&G”). P&G is the

manufacturer of Febreze. Plaintiff alleged premises liability, negligent activity,

negligence, and gross negligence against all Defendants and claim one million dollars

in damages for physical pain in the past and future, mental anguish in the past and

future, lost earnings in the past and future, damage to earning capacity, physical

impairment in the past and future, medical expenses in the past and future, and

exemplary damages. Plaintiff argued that Walmart was responsible as owner of the




                                                2
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20            Page 3 of 7 PageID 396



store while P&G was liable because it “leased or controlled” the area where the display

was placed.

   P&G removed to federal court (Doc. No. 1) and filed a Motion for Judgment on

the Pleadings Pursuant to Fed. R. Civ. 12(c) (Doc. No. 8) to which Plaintiff responded

with an Amended Complaint with Jury Demand (Doc. No 14). P&G filed a Second

Motion for Judgment on the Pleadings Pursuant to Fed. R. Civ. 12(c) (Doc. No. 21)

on the grounds that Plaintiff has not stated any plausible claim for relief against any of

the P&G entities. In the Response, Plaintiff agreed to dismiss the negligence and

negligent activity claims against P&G. The Court examines the remaining claims of

premises liability and gross negligence.

   II.    Applicable Law

   The standard for determining a Rule 12(c) motion is identical to that under Rule

12(b)(6) of the Federal Rules of Civil Procedure. See Great Plains Trust Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 313. To survive a motion to dismiss, Plaintiff

must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The determination of whether a pleading states a plausible claim for relief

is a “context specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679. In deciding a motion to dismiss


                                                   3
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20            Page 4 of 7 PageID 397



the court may consider documents attached to or incorporated in the complaint and

matters of which judicial notice may be taken. Lovelace v. Software Spectrum Inc., U.S. ex

rel. Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 379 (5th Cir. 2003).

   Under Texas law, a premises defect claim has four elements: (1) actual or

constructive knowledge of a condition on the premises by the owner or occupier; (2)

that the condition posed an unreasonable risk of harm; (3) that the owner or occupier

did not exercise reasonable care to reduce or eliminate the risk; and (4) that the owner

or occupier’s failure to use such care proximately caused the plaintiff’s injury. Garcia v.

Wal-Mart Stores Tex., L.L.C., 893 F.3d 278, 279 (5th Cir. 2018). “To recover for gross

negligence in Texas, a plaintiff must satisfy the elements of an ordinary negligence or

premises liability claim and demonstrate clear and convincing evidence of ‘an act or

omission involving subjective awareness of an extreme degree of risk, indicating

conscious indifference to the rights, safety, or welfare of others.’” Austin v. Kroger Texas,

L.P., 746 F.3d 191, 196 n. 2 (5th Cir. 2014) (quoting State v. Shumake, 199 S.W.3d

279, 286 (Tex. 2006). Extreme risk “is not a remote possibility of injury or even a high

probability of minor harm, but rather the likelihood of serious injury to the plaintiff.”

Mobile Oil Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex. 1998).

   III.   Analysis

   The question is whether Plaintiff has stated facts that would provide a claim for

relief that is plausible on its face. Because Plaintiff failed to allege any facts beyond

conclusory allegations that would establish P&G was an owner or occupier of the


                                                   4
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20           Page 5 of 7 PageID 398



premises where Plaintiff was injured, the Court finds that P&G is entitled to a

judgment on the pleadings as to the premises liability claim. Because Plaintiff did not

establish a claim for premises liability and conceded the negligence claim, the Court

finds that Plaintiff has no basis to assert a gross negligence claim.

   To recover on a claim of premises liability, Plaintiff must show: (1) actual or

constructive knowledge of a condition on the premises by the owner or occupier; (2)

that the condition posed an unreasonable risk of harm; (3) that the owner or occupier

did not exercise reasonable care to reduce or eliminate the risk; and (4) that the owner

or occupier’s failure to use such care proximately caused the plaintiff’s injury. Garcia,

893 F.3d at 279. P&G argues that Plaintiff failed to allege facts showing actual or

constructive knowledge, that P&G failed to use reasonable care, or that P&G controlled

or occupied the premises where Plaintiff was injured. P&G argues that Plaintiff instead

relies on a formulaic recitation the elements. Plaintiff responds that it adequately

alleged that Walmart provided and/or leased the space to P&G to display the Febreze

product. Plaintiff alleges that, in concert with this leasing arrangement, P&G set up the

display—which establishes P&G’s knowledge of the hazard. Plaintiff argues that P&G

failed to inspect its display, which would’ve been corrected if reasonable diligence had

been exercised.

   Because Plaintiff did not plead any specific facts beyond a mere recitation of

elements establishing that P&G owned or controlled the premises, the Court finds that

P&G is entitled to a judgment on the pleadings as to the premises liability claim. The


                                                  5
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20          Page 6 of 7 PageID 399



only allegation Plaintiff provides is that Walmart “provided or leased” the area to P&G.

P&G argues that this is merely conclusory. Plaintiff responds that the allegation that

P&G “leased or controlled” the premises is sufficient to show a plausible claim. The

Court disagrees. Alleging that P&G controlled the area is a direct recitation of the

elements. As for the allegation that a lease existed, the fact that the display contained

a P&G product does not mean P&G leased the area. As P&G points out, this novel

theory would subject it to premises liability in almost every store across the country

due to the ubiquity of its products.

   P&G also attached public records showing that the landowner is Walmart. In

deciding a motion to dismiss the court may consider documents attached to or

incorporated in the complaint and matters of which judicial notice may be taken.

Lovelace, 336 F.3d at 379. P&G attached a publicly available online search of Dallas

Central Appraisal District records for “7075 W. Wheatland Road, Dallas, Texas” which

shows the owner of the property to be “Walmart Real Estate Business Trust” and not

any of the Procter & Gamble Defendants. Plaintiff’s conclusions, without any specific

factual support, do not permit it to proceed with this claim.

   Because Plaintiff did not establish premises liability and conceded the negligence

claim, there is no underlying claim for the gross negligence to attach to. “To recover for

gross negligence in Texas, a plaintiff must satisfy the elements of an ordinary negligence

or premises liability claim and demonstrate clear and convincing evidence of ‘an act or

omission involving subjective awareness of an extreme degree of risk, indicating


                                                 6
   Case 3:19-cv-02660-K Document 26 Filed 07/28/20           Page 7 of 7 PageID 400



conscious indifference to the rights, safety, or welfare of others.’” Austin, 746 F.3d at

196 n. 2. Because Plaintiff cannot establish premises liability or ordinary negligence,

she cannot proceed with the gross negligence claim.

   IV.    Conclusion

   Because Plaintiff conceded the negligence and negligent activity claim, the Court

only examines whether Plaintiff stated a plausible claim for relief against P&G for

premises liability and gross negligence. Because Plaintiff did not plead any specific facts

beyond a mere recitation of elements establishing that P&G owned or controlled the

premises, P&G is entitled to a judgment on the pleadings as to the premises liability

claim. Because Plaintiff did not establish premises liability and conceded the negligence

claim, there is no underlying claim for the gross negligence to attach to and P&G is

entitled to a judgment on the pleadings for this claim as well. Because Plaintiff has

failed to allege plausible facts establishing any claim against P&G, the Court GRANTS

P&G’s Second Motion for Judgment on the Pleadings (Doc. No. 21).

      SO ORDERED.

      Signed July 28th, 2020.

                                         ______________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE




                                                  7
